Mr. Justice Leech delivered the opinion of the court: This claim comes before the court on a declaration filed by Thomas Stack, claimant, in which he alleges that on or about February 1, 1923, and for one year prior thereto he was employed by the Department of Public Works and Buildings under the supervision and direction of the Division of Highways; that on said date, while engaged In the discharge of his duties in trimming the trees which-over-hung the public highway at and in the vicinity of Sag, Illinois, and while on a ladder ten feet from the ground and while sawing a branch from a tree, said branch broke before same was half way severed and fell and while so falling, said branch struck the ladder upon which claimant was standing, knocking the same from under him and as a consequence of which he was ■ thrown upon the ground and as a result of which, claimant’s leg was fractured; that he has spent a large sum of money in treating said injuries, and that his leg is permanently disabled. The demurrer filed by the Attorney General of the State of Illinois, is, as a matter of law, sustained. On the grounds of equity and social justice, we award claimant the sum of $1,500.00.